Desarrolladora Farallon S. de R.L. de C.V. v Mexvalo, S. de R.L. de C.V. (2017 NY Slip Op 00070)





Desarrolladora Farallon S. de R.L. de C.V. v Mexvalo, S. de R.L. de C.V.


2017 NY Slip Op 00070


Decided on January 5, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 5, 2017

Renwick, J.P., Saxe, Gische, Webber, JJ.


651867/15 2378A 2378

[*1] Desarrolladora Farallon S. de R.L. de C.V., Plaintiff-Appellant,
vMexvalo, S. de R.L. de C.., et al., Defendants-Respondents.


Balestriere Fariello, New York (John G. Balestriere of counsel), for appellant.
Katten Muchin Rosenman LLP, New York (Michael I. Verde of counsel), for respondents.

Orders, Supreme Court, New York County (Shirley Werner Kornreich, J.), entered February 3, 2016, which granted defendants' motion to dismiss the first amended complaint and denied plaintiff's motion to amend the complaint, unanimously affirmed, without costs.
The court correctly dismissed the four causes of action purporting to assert tort claims under Mexican law. To the extent plaintiff alleges that defendant Cargill Soluciones Empresariales, S.A. De C.V., SOFOM, ENR acted tortiously by using its power as the note holder to seize control of the property and squeeze plaintiff out of its operations, plaintiff failed to meet its burden of showing a relevant conflict between the laws of New York and Mexico. Nor did plaintiff adequately allege that the locus of the alleged torts relating to the post-acquisition conduct was in Mexico, since the complaint alleges that the business transactions, including the loan purchase, occurred in New York, and does not allege that the post-acquisition conduct to take control of the property occurred elsewhere.
The court correctly found that the complaint fails to state a cause of action for commercial bad faith under New York law (see Sapriel v Charbit , 309 AD2d 601 [1st Dept 2003]), and properly declined to grant leave to amend, based on its finding that the proposed amendment would be futile (see Heller v Louis Provenzano, Inc. , 303 AD2d 20, 25 [1st Dept 2003]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 5, 2017
CLERK